United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0404
Issued: November 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 8, 2014 appellant, through counsel, filed a timely appeal from a June 11,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to justify termination of appellant’s
compensation benefits for her accepted injury effective June 12, 2014.
FACTUAL HISTORY
This claim has previously been before the Board. In a decision dated August 17, 2012,
the Board reversed OWCP’s decision dated June 28, 2011, finding that OWCP had not met its
burden of proof to terminate benefits effective November 19, 2010. The Board determined that
1

5 U.S.C. § 8101 et seq.

there was a conflict of opinion between an OWCP referral physician, Dr. Richard G. McCollum,
a Board-certified orthopedic surgeon, and appellant’s treating physician, Dr. Arnel M. Brion, a
Board-certified orthopedic surgeon, with regards to whether appellant had residuals of her
accepted work-related condition of neck sprain and sprain of the lumbosacral joint ligament.
The facts of the case as of that date are set forth in the Board’s prior decision and are
incorporated herein by reference.2
To resolve the medical conflict, on March 14, 2013, OWCP referred appellant to
Dr. Donald D. Hubbard, a Board-certified orthopedic surgeon. It issued a notice of proposed
termination of all benefits based on Dr. Hubbard’s March 29, 2013 report. However, counsel
was not provided with proper notice of the referee examination. In a memorandum dated
August 15, 2013, OWCP noted that pursuant to OWCP procedures,3 appellant’s counsel of
record was required to receive notice of the referee examination and be provided the name of the
referee physician. It found that as a result of this error appellant would be scheduled for a new
referee examination.
Appellant was treated by a physician assistant on February 6 and September 10, 2013, for
worsening chronic low back pain. He noted diffuse tenderness over the lumbar paraspinal
muscle bands and diagnosed chronic low back pain and lumbosacral joint sprain.
Appellant was treated by Dr. Yong Zhu, a Board-certified anesthesiologist, from March 1
to July 12, 2013 for low back pain. Dr. Zhu reported onset of radiating back pain on October 23,
2007 when she was involved in a motor vehicle accident while driving a postal truck. He noted
findings on examination of intact strength, decreased sensation at left L5 distribution, positive
straight leg test on the left, and decreased range of motion of the lumbar spine. Dr. Zhu
diagnosed chronic pain, low back pain, and radicular syndrome of the lower limbs. On May 16
and December 20, 2013 he opined that based on appellant’s clinical presentation and physical
examination she would benefit from lumbar sacral facet injections.
To resolve the medical conflict, on November 26, 2013, OWCP referred appellant to
Dr. St. Elmo Newton, III, a Board-certified orthopedic surgeon.4 In a December 31, 2013 report,
Dr. Newton noted reviewing the record, including the history of appellant’s work injury, and
examining her. He noted findings on examination of her walking with an awkward wide-based
gait, Spurling’s maneuver caused pain, light touch on the posterior cervical, thoracic and lumbar
spine caused complaints of significant pain, there was slight left scoliosis and appellant
hyper-reacted when touched in this area, and rotation was guarded with complaints of pain. The
2

Docket No. 12-0432 (issued August 17, 2012). On October 23, 2007 appellant, a letter carrier, was injured
when her government automobile was hit by another vehicle. OWCP accepted her claim for a neck sprain and
sprain of the lumbosacral joint ligament. Appellant stopped work on October 23, 2007 and returned to part-time
limited-duty work on February 7, 2008, for four hours per day.
3

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations,
Chapter 3.500(4)(d)(1-4) (July 2011).
4

The November 26, 2013 referral notice advised that a conflict in medical evidence existed in appellant’s case
and a new referee examination was scheduled for December 31, 2013 at 9:00 a.m. The notice was sent to
appellant’s counsel of record.

2

neurological examination of the upper extremities revealed decreased light touch sensation on
the fingers of the right hand, reflexes in the right arm were generally less than the left,
neurological examination of the lower extremities revealed equal reflexes, normal sensation to
light touch, muscle strength was equal bilaterally, and straight leg raising was negative while
seated. Dr. Newton diagnosed cervical and lumbar sprain, related to the October 23, 2007 injury,
evidence of L5-S1 disc bulge without evidence of neurologic impingement, severe pain behavior,
and disability conviction. He opined that the residuals of appellant’s rear-end auto accident
resolved and there were no objective findings on examination. Dr. Newton noted severe pain
behavior as manifested by body gyrations to light touch on her neck, skull, and low back. He
opined that further medical treatment would not be beneficial for appellant. Dr. Newton believed
chiropractic treatment would be palliative at best and noted that there was no objective evidence
to continue narcotics, gabapentin, Skelaxin, or Lidoderm. He noted past evidence of carpal
tunnel syndrome but no clinical evidence at this time. Dr. Newton reported appellant had
radiographic evidence of a midline L5-S1 disc bulge. He noted her job as she described it
required lifting up to 70 pounds which she was unable to do. Dr. Newton opined that any
restrictions on appellant’s ability to do any reasonable activity were “driven by her disability
conviction and her pain behavior.” He indicated that she could be gainfully employed and would
be a candidate for vocational rehabilitation and reemployment in the future.
On March 7, 2014 OWCP proposed to terminate all compensation benefits, finding that
Dr. Newton’s December 31, 2013 report established no continuing residuals of her work-related
conditions.
On April 3, 2014 appellant, through counsel, disagreed with the proposed termination.
She asserted that OWCP failed to send counsel a statement of conflict, a list of questions to the
referee physician, and a statement of accepted facts prior to the referee examination. Counsel
asserted that the second opinion report, which was the basis of the conflict, was over three years
old and the referee physician’s report was not rationalized.
On September 23, 2013 appellant was treated by Dr. Alan B. Brown, a Board-certified
orthopedist, for low back and bilateral knee pain. She reported being involved in a motor vehicle
accident in her postal truck. Appellant noted findings of bilateral medial joint line tenderness
and diffusely localized lumbar spine pain. Dr. Brown diagnosed disc degeneration and
degenerative joint disease of the knee. Appellant submitted reports from Dr. Zhu dated
September 24, 2013 to March 21, 2014 who diagnosed lumbosacral joint sprain. He
administered bilateral L5-S1 transforaminal epidural steroid injections. In reports dated
March 13 to April 24, 2014, Dr. Zhu treated appellant for worsening low back pain. He noted
findings on examination of positive straight leg raises on the left side and pain with range of
motion. Dr. Zhu diagnosed lumbosacral joint sprain and chronic pain. He recommended
additional lumbar facet blocks, diet, and exercise.
In a decision dated June 11, 2014, OWCP terminated appellant’s medical and wage-loss
compensation benefits effective June 12, 2014 finding that Dr. Newton’s December 31, 2013
report was the weight of the medical evidence and established that she had no continuing
residuals of her accepted conditions.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.5 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.6 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.7
ANALYSIS
OWCP accepted that appellant sustained a neck sprain and sprain of the lumbosacral joint
ligament. Appellant stopped work on October 23, 2007 and returned to work on February 7,
2008, limited duty, four hours per day. On June 28, 2011 OWCP terminated her compensation
effective November 19, 2010, based on Dr. McCollum, an OWCP second opinion physician’s
examination and report. Subsequently, the Board reversed OWCP termination decision dated
June 28, 2011. The Board found a conflict in medical opinion between Dr. McCollum and
Dr. Brion, appellant’s treating physician, with regard to whether appellant had residuals of her
accepted work-related conditions of neck sprain and sprain of the lumbosacral joint ligament and
whether she could return to work full time. The Board instructed OWCP to refer appellant to a
referee physician. Consequently, OWCP referred appellant to Dr. Newton to resolve the
conflict.8
The Board finds that, under the circumstances of this case, the opinion of Dr. Newton is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that disabling residuals of appellant’s work-related conditions
have ceased. Where there exists a conflict of medical opinion and the case is referred to an
impartial specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, is entitled to special
weight.9
In a December 31, 2013 report, Dr. Newton reviewed appellant’s history, noted findings
and determined that she had no objective complaints or findings due to the accepted conditions.
He opined that the residuals of her rear-end motor vehicle accident resolved. Dr. Newton noted
5

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

6

Mary A. Lowe, 52 ECAB 223 (2001).

7

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

8

OWCP initially referred appellant to Dr. Donald D. Hubbard, a Board-certified orthopedic surgeon. Counsel
was not provided with proper notice of the referee examination. OWCP, thereafter, referred appellant to a second
referee physician. See supra note 3; see also Rosita Mahana, 50 ECAB 331 (1999).
9

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

4

severe pain behavior and hyper-reaction as manifested by body gyrations to light touch on
appellant’s neck, skull, and low back. He diagnosed cervical and lumbar sprain, related to the
October 23, 2007 injury and severe pain behavior and disability conviction. Dr. Newton opined
that there was no objective evidence to support any further medical treatment. He opined that
any work restrictions were due to appellant’s “disability conviction and her pain behavior.”
Dr. Newton opined that she could be gainfully employed and would be a candidate for vocational
rehabilitation and reemployment in the future.
Appellant submitted reports from Dr. Zhu, dated March 1 to July 12, 2013, who treated
her for low back pain. She reported onset of radiating back pain on October 23, 2007 when she
was involved in a motor vehicle accident while driving a postal truck. Dr. Zhu diagnosed
chronic pain, low back pain, and radicular syndrome of the lower limbs. Similarly, on May 16,
2013, he reported treating appellant since February 2013 for back pain following an automobile
accident at work. Although Dr. Zhu supported that she had continuing symptoms, none of the
reports specifically explain how her current condition and continuing disability was causally
related to the accepted employment condition.10 He did not provide medical rationale to explain
why the work injury would cause a continuing neck sprain and sprain of the lumbosacral joint
ligament. Other reports from Dr. Zhu are of limited probative value as these reports do not
address how appellant’s current condition and disability was causally related to the accepted
injury.11
On September 23, 2013 appellant was treated by Dr. Brown for low back pain and
bilateral knee pain. She reported driving her postal truck and being involved in a motor vehicle
accident. Dr. Brown diagnosed disc degeneration and degenerative joint disease of the knee. He
provided an impairment rating. Dr. Brown’s report is of limited probative value as this report
does not specifically address whether appellant had residuals of her accepted neck sprain and
sprain of the lumbosacral joint ligament.12 Thus, the reports of Drs. Zhu and Brown are
insufficient to overcome the weight of Dr. Newton’s report or to create a new conflict.
Appellant was also treated by a physician assistant on February 6 and
September 10, 2013. The Board has held that treatment notes signed by a physician assistant are
not considered medical evidence as this provider is not a physician under FECA.13
For these reasons, OWCP met its burden of proof to terminate appellant’s benefits for the
accepted neck sprain and sprain of the lumbosacral joint ligament.
10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

11

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).
12

Id.

13

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses, and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).

5

On appeal appellant, through counsel, asserted that she continued to have residuals of her
accepted work-related condition. As noted above, the Board finds that Dr. Newton’s opinion
constitutes the special weight of the medical evidence and is sufficient to justify OWCP’s
termination of wage-loss and medical benefits for the accepted conditions. Dr. Newton noted
reviewing the record. He opined that there was not a work-related reason for disability or
treatment and his opinion is found to be probative evidence and reliable.
Appellant asserted that OWCP improperly terminated her benefits as it did not send her
attorney a statement of conflict, list of questions and statement of accepted facts prior to the
referee examination. The Board finds this argument to be without merit. On November 26,
2013 OWCP notified appellant and her counsel that a conflict of medical evidence existed and
that an examination was being arranged under the provisions of 5 U.S.C. § 8123. These acts
provided appellant an opportunity to raise any objection to the selected physician prior to
examination. It provided the name and address of the physician, a warning that benefits may be
suspended for failure to attend the examination, and information on claiming travel expenses.
The notice was in compliance with OWCP procedures.14
Appellant further asserted that the second opinion report from Dr. McCollum, which was
the basis of the conflict of opinion, was over three years old and therefore stale evidence of
diminished probative value. The Board notes that a conflict of medical opinion was determined
to be between OWCP referral physician, Dr. McCollum, who issued a report dated August 12,
2010 and appellant’s treating physician, Dr. Brion, who issued reports dated September 2 and
10, 2010. At the time of the conflict of opinion in 2010, Dr. McCollum’s August 12, 2010 report
was reasonably current and sufficient to establish a conflict of opinion.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to justify termination of
appellant’s compensation benefits for her accepted injury effective June 12, 2014.

14

See supra note 3.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 11, 2014 is affirmed.
Issued: November 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

